By judge Melvin r. hughes, Jr.
In this suit for a permanent injunction, the court took plaintiffs’ motion to strike defendants’ pleas in equity under advisement. The case alleges that defendant McGinnis has violated a covenant not to compete.
Under Va. Code § 8.01-336(D), “[i]n any action in which a plea has been filed to an equitable claim, and the allegations of such plea are denied by the plaintiff, either party may have the issue tried by a jury.” A plea presents a simple issue of fact which, if proved, would bar plaintiff’s recovery. Nelms v. Nelms, 236 Va. 281 (1988). Here, defendant has filed pleas of standing, estoppel, laches, statute of limitation, and unclean hands.
Plaintiffs’ motion raises the question of whether each of the pleas asserted present matters which would reduce the case to a single point for each, decisions on which would be entirely dispositive. Bolling v. Acceptance Corp., 204 Va. 4, 8 (1963). But rather than a single point or single fact, a plea can allege a single set of circumstances which, if proved, would constitute a defense to the claim or claims. Nelms v. Nelms, at 289.
The court finds that the pleas asserted here qualify save one unclean hand. The others do qualify and the consequent right to trial by jury attaches under Va. Code § 8.01-336(D).
Accordingly, plaintiff’s motion is sustained in part and overruled in part.